Citation Nr: 0120838	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  00-21 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bronchial condition.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin condition secondary to exposure to Agent Orange, or some 
other herbicide, during service.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
prostate condition secondary to exposure to Agent Orange, or 
some other herbicide, during service.  



REPRESENTATION

Appellant represented by:	Juan F. Matos Bonet, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel  


INTRODUCTION

The veteran had active duty from June 1969 to May 1971.

This appeal arose from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico, which 
determined that new and material evidence had not been 
presented to reopen claims of entitlement to service 
connection for post-traumatic stress disorder (PTSD), a 
bronchial condition, a skin condition and a prostate 
condition.  The claims for a skin condition and a prostate 
condition were based on exposure to Agent Orange, or some 
other herbicide, during service.

A review of the veteran's substantive appeal, received in 
September 2000, shows that he requested a hearing before a 
Hearing Officer at the RO.  In March 2001, the RO sent the 
veteran notice that a hearing was scheduled on April 23, 
2001.  The veteran failed to appear for his scheduled 
hearing, and there is no record that a request for another 
hearing was ever made.  Without good cause being shown for 
the failure to appear, no further hearing can be scheduled 
and appellate review may proceed.  




REMAND

A review of the claims file shows that the veteran has 
reported that he is receiving benefits from the Social 
Security Administration (SSA).  However, it does not appear 
that the SSA's records are currently associated with the 
claims file.  On remand, these records should be obtained.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Board further notes that during the course of the appeal, 
legislative changes have significantly altered VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-472, 114 Stat. 2096 (2000).  Under the VCAA, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim, which includes 
reasonable efforts to obtain private records.  See 38 U.S.C. 
§ 5103A (West Supp. 2001).  In this case, the claims file 
includes a letter written on behalf of the veteran from a VA 
social worker, received in July 1999, in which the social 
worker states that the veteran received psychiatric treatment 
from health care providers identified as "Mr. Jorge 
Rodriguez Sanchez" in Ponce, and from "Dr. Mojica Sandoz" 
at a mental health center in Arecibo.  

The claims file does not currently contain any treatment 
records from either Mr. Sanchez or Dr. Sandoz.  These records 
may be probative of the appellant's claim.  Therefore, on 
remand, the RO should undertake reasonable efforts to assist 
the appellant in obtaining these identified private records.  
In addition, the Board stresses that, should the RO determine 
that new and material evidence has been presented to reopen 
the claim for PTSD, and that the veteran has PTSD, it must 
make an attempt to verify the claimed stressors with the U.S. 
Armed Service Center for Research of Unit Records (USASCRUR).  
See MANUAL M21-1, Part VI, 11.38f (3),(4) (Change 65, October 
28, 1998).  





Therefore, this case is REMANDED for the following action:

1.  The RO should contact the appellant 
to ascertain if there are any additional 
treatment reports, VA or otherwise, which 
are not currently associated with the 
claims file and which show evaluation or 
treatment for the claimed conditions, to 
include psychiatric treatment received 
from Dr. Sandoz and Mr. Sanchez.  After 
securing any necessary releases, the RO 
should attempt to obtain all identified 
treatment records.  Any medical records 
that are obtained and that are not 
already on file should be associated with 
the claims folder.  38 C.F.R. § 3.159 
(2000).  

2.  The RO should request that the 
veteran provide the date upon which he 
began receiving benefits from the Social 
Security Administration.  After obtaining 
any necessary authorizations, an attempt 
should be made to obtain these records 
and to associate them with the claims 
file.

3.  The RO should then review the 
expanded record and determine whether new 
and material evidence has been received 
to reopen the claims for PTSD, a 
bronchial condition, a skin condition and 
a prostate condition, specifically 
considering the recent legislative 
changes as contained in the VCAA.  The RO 
should ensure that its efforts conform to 
all relevant provisions of this Act.


If any of the decisions remain adverse to the appellant, he 
and his representative should be furnished a supplemental 
statement of the case (SSOC.  After affording a reasonable 
opportunity to respond, the case should be returned to the 
Board for further appellate review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal.  


		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


